June 9, 1924. The opinion of the Court was delivered by
This is an appeal from an order of nonsuit granted by his Honor, Judge Memminger, at Barnwell, Spring term, 1923.
The exceptions, three in number, allege error. We see no error. According to his own testimony, the plaintiff was asleep when he reached his destination, Orangeburg. When he arrived at the coal chute, and was told where he was, he, of his own volition, disembarked from the train; he was not required to do so. He saw the trestle, for he says when he saw it he turned back and attempted to catch the train, but it pulled out before he got to it, and he then attempted to walk the trestle, and fell off. The whole evidence fails to show any actionable negligence against the railroad. Appellant's negligence was the sole cause of his injury.
The exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES FRASER, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate. *Page 15